department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra t date date uil no employer_identification_number dear ------------------ sec_501 of the internal_revenue_code of a new program to provide individual grants to hospital patients entering hospice care facts you are a public charity affiliated with a hospital exempt from federal_income_tax under sec_501 of the code the hospital previously operated a hospice program donors made contributions to you to support the hospice program although the donors understood that you did not guarantee that such contributions would exclusively support the hospice program although the donations were not held in a restricted_fund you have identified approximately dollar_figure in unspent donations intended to support the hospice program because the hospital has ceased to operate the hospice program your board_of directors explored alternative uses for the donations that would further the general purpose of the donors enter hospice programs elsewhere your officers and directors would appoint a committee to review and oversee disbursement of the grants based on individual need and financial hardship the committee will cause records to be kept including the name and address of recipients the amount distributed to each recipient the purpose of the grants and the relationship if any between the recipient and you or your committee members officers or trustees properly filed with your state you have submitted amended articles of incorporation and evidence that they have been we have considered your ruling_request regarding the federal tax consequences under the board proposed to establish a grant program for patients of the hospital who must sec_1_501_c_3_-1 of the regulations states that an organization is not sec_501 of the internal_revenue_code provides for exemption from federal the hospice relief grant program and grants made pursuant thereto will not jeopardize sec_1_501_c_3_-1 of the income_tax regulations states in part that an organization ruling requested your status as an organization exempt from federal_income_tax under sec_501 of the code law income_tax for certain organizations organized and operated exclusively for religious charitable or scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not participate in proscribed political activities will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes s pecified in sec_501 organized or operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests its generally accepted legal sense and includes the relief of the poor and distressed requirements for exemption may make distributions to individuals provided they further the purposes for which they were organized the organizations should keep records of names and addresses of recipients the amounts given the purpose for which it was given the manner in which the recipient was chosen and relationship between the recipient and the members officers or trustees or substantial_contributor to the organization and a corporation controlled by a grantor or substantial_contributor hospice which operates on both an inpatient and outpatient basis to assist persons who have been advised by a physician that they are terminally ill to cope with the distress arising from their conditions it utilizes and coordinates the professional skills of professionals such as physicians nurses therapists social workers clergy counselors and lawyers in a planned effort to alleviate the physical and mental distress of dying persons this revenue_ruling concludes that by alleviating the mental and physical distress of persons terminally ill the organization relieves the distressed within the meaning of sec_1_501_c_3_-1 of the regulations and thus is operated exclusively for charitable purposes sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in revrul_79_17 1979_1_cb_193 concerns an organization commonly referred to as a revrul_56_304 1956_2_cb_306 held that organizations that otherwise meet the analysis the hospice relief grant program and grants made pursuant thereto will not jeopardize this ruling will be made available for public inspection under sec_6110 of the code your board has amended your articles of incorporation to specifically authorize individual an organization that provides hospice services for the terminally ill is operated exclusively for charitable purposes rev_rul supra because you can no longer support a hospice program at your affiliated hospital your board has found an alternative manner in which to pursue this purpose by giving grants to individuals to pay for hospice services elsewhere exempt_organizations may carry out exempt_activities through grants to individuals provided they meet certain recordkeeping requirements rev_rul supra grants you have represented that you will make decisions based upon individual need and financial hardship and keep the records required by revrul_56_304 ruling your status as an organization exempt from federal_income_tax under sec_501 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice code provides that it may not be used or cited by others as precedent telephone number are shown in the heading of this letter enclosure this ruling is directed only to the organization that requested it sec_6110 of the if you have any questions about this ruling please contact the person whose name and steven grodnitzky manager exempt_organizations technical group notice sincerely
